DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (CN 11071988) in view of Takami (JP 2002271469). 
In regards to claims 14 and 18, Jia discloses an electronic device (Jia Fig. 9 Item 200), comprising: 
a pop-up module (Jia Fig. 1-8 Item 20) including a camera (Jia Fig. 1-8 Item 22) that can be extended from and retracted into the electronic device (Jia Fig. 1, 2 and 9); 
a driving unit (Jia Fig. 1, 2 Item 30) configured to actuate extension and retraction of the pop-up module; 
and 
at least one processor, configured to: 
control the driving unit to extend the pop-up module out of the electronic device based on receiving a first control signal (Jia Fig. 11 Item 101), 
control the driving unit to retract the pop-up module into the electronic device based on a second control signal (Jia Fig. 11 Item 102).
Jia fails to teach a sensor unit configured to detect when the electronic device is falling;
control the driving unit to retract the pop-up module into the electronic device based on a third control signal generated upon detecting, by the sensor unit, that the electronic device is falling. However, Takami discloses a sensor unit (Takami Abstract note: this reads on acceleration sensor 15) configured to detect when the electronic device is falling; control the driving unit to retract the pop-up module into the electronic device based on a third control signal generated upon detecting, by the sensor unit, that the electronic device is falling (Takami Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Takami’s sensor in Jia’s device for protecting an antenna (Takami Abstract).
In regards to claim 17, Jia in view of Takami discloses an electronic device as described. Jia in view of Takami further discloses the sensor unit further includes at least one of a motion sensor, an acceleration sensor (Takami Abstract), and a gyro sensor.
In regards to claim 19, Jia in view of Takami discloses an electronic device as described. Jia in view of Takami further discloses detecting a motion of the electronic device using a sensor; detecting whether the motion indicates free fall based on comparison against a predetermined motion value (Takami paragraph 0023 note: this reads on comparing to a reference voltage); and when the motion indicates free fall, generating the third control signal (Takami paragraph 0022, 0023).
In regards to claim 20, Jia in view of Takami discloses an electronic device as described. Jia in view of Takami further discloses locking the pop-up module after retraction is complete when the free fall is detected (Takami Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Takami as applied to claim 14 above, and further in view of Ahn (US 20110045877).
In regards to claim 16, Jia in view of Takami discloses an electronic device as described. Jia in view of Takami fails to teach the pop-up module further includes a speaker. However, Hosoi discloses the pop-up module further includes a speaker (Ahn paragraph 0016, 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ahn’s speaker in Jia in view of Takami’s device for making the exterior design of the communication device more elegant (Ahn paragraph 0016).
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641